UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC. 20549 FORM 10-QSB [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the Quarterly Period Ended September 30, 2007 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File No. 0-28315 LUMONALL, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) MIDLAND INTERNATIONAL CORPORATION (Former name of corporation if changed since last report) Nevada 84-1517404 (State or Other Jurisdiction ofIncorporation) (I.R.S. Employer Identification No.) 3565 King Road, Suite 102 King City, Ontario, CanadaL7B 1M3 (Address of Principal Executive Offices) (905) 833-9845 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes[]No[X] As of November 9, 2007, the number of common stock outstanding was 107,917,654 Lumonall, Inc. (A Development Stage Company) INDEX PART I Financial Information Item 1. Condensed Financial Statements (unaudited) Condensed Balance Sheet 3 Condensed Statements of Operations 4 Statements of Change inStockholders' Deficiency 5 Condensed Statements of Cash Flows 7 Notes to Condensed Financial Statements 8 Item 2. Management's Discussion and Analysis 15 Item 3. Controls and Procedures 20 PART II. Other Information 21 Item 1. Legal Proceedings 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits 22 A)Exhibit 31.1 B)Exhibit 31.2 C)Exhibit 32.1 D)Exhibit 32.2 Signatures 23 Index PART I. Financial Information Item 1.Condensed Financial Statements Lumonall, Inc. (A Development Stage Company) Condensed Balance Sheet September 30, 2007 (UNAUDITED) ASSETS Current Assets: Cash and cash equivalents $ 55,614 Due from related parties (Note 4) 169,744 Prepaid expenses 11,382 Total current assets 236,740 Investment (Note 5) 99,377 Intangibles (Note 6) 90,000 TOTAL ASSETS $ 426,117 LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current Liabilities: Accounts payable and accrued liabilities $ 174,260 Due to related parties (Note 4) 145,080 Deposits 190,000 Note payable - related parties (Note 7) 50,000 Total current liabilities 559,340 Stockholders’ deficiency Preferred stock, $0.001 par value, 5,000,000 shares authorized, No shares issued and outstanding - Common stock, $0.001 par value, 200,000,000 shares authorized, 107,917,654 shares issued and outstanding at Sept. 30, 2007 107,918 Additional paid-in capital 2,554,873 Accumulated deficit (2,796,014 ) Total stockholders’ deficiency (133,223 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ 426,117 See accompanying notes to financial statements. 3 Index Lumonall, Inc. (A Development Stage Company) Condensed Statements of Operations (UNAUDITED) Three months ended September 30 Six months ended September 30 May 1, 1996 (Inception) to September 30 2007 2006 2007 2006 2007 Revenues $ - $ - $ - $ - $ 60,000 Cost of sales - 49,500 Gross profit - 10,500 Operating expenses: Management fees 55,000 - 115,000 - 925,585 Office and general 102,920 7,702 344,351 9,429 699,061 Professional and consulting 386,125 17,500 538,415 63,927 1,096,771 Amortization 5,000 - 10,000 - 10,050 Total operating expenses 549,045 25,202 1,007,766 73,356 2,731,467 Net loss before other expenses and income taxes (549,045 ) (25,202 ) (1,007,766 ) (73,356 ) (2,720,967 ) Other expenses Share of loss of equity accounted investee - - 623 - 623 Interest expense - 8,564 - 17,317 34,421 Realized loss on disposal of assets - 10,003 Write off of intangible assets - 30,000 Total other expenses - 8,564 623 17,317 75,047 Net loss before income taxes (549,045 ) (33,766 ) (1,008,839 ) (90,673 ) (2,796,014 ) Provision for income taxes - Net loss $ (549,045 ) $ (33,766 ) $ (1,008,839 ) $ (90,673 ) $ (2,796,014 ) Weighted average number of common shares outstanding – Basic and diluted 101,529,176 33,417,654 98,329,348 33,408,327 23,465,740 Loss per share of common stock - Basic and diluted $ (0.005 ) $ (0.010 ) $ (0.010 ) $ (0.003 ) $ (0.119 ) See accompanying notes to financial statements. 4 Index Lumonall, Inc. (A Development Stage Company) Statement of Change in Stockholders’
